--------------------------------------------------------------------------------

Exhibit 10.32


COGNOS
EMPLOYEE STOCK PURCHASE PLAN
TERMS AND CONDITIONS


(AMENDMENT APPROVED BY COGNOS BOARD OF DIRECTORS ON MAY 10, 2002 APPROVED BY ITS
SHAREHOLDERS ON JULY 2, 2002, AND
APPROVED BY THE TSX ON SEPTEMBER 4, 2002. AMENDMENT APPROVED BY COGNOS BOARD OF
DIRECTORS ON APRIL 7, 2005 AND APPROVED BY ITS SHAREHOLDERS ON JUNE 23, 2005 AND
BY THE TSX)

1.   PURPOSE


  Participation  in the Cognos Employee Stock Purchase Plan (the “Plan”) is
being extended to all full-time and part-time permanent employees of the Cognos
group of companies (the “Corporation”). An employee can enroll in the Plan at
any time between December 1, 1993 and November 30, 2008. The Plan is intended to
provide a further incentive for employees to promote the best interests of the
Corporation and an additional opportunity to participate in its economic
progress. The stock subject to this Plan shall be shares of the Corporation’s
authorized but unissued common stock, no par value. The aggregate number of
shares which may be issued pursuant to the Plan is 3,000,000 (1,500,000
pre-split common shares).


2.   PAYROLL DEDUCTION


  Under the Plan each participating employee (the “Employee”) can elect to have
the Corporation deduct an amount per pay period not to exceed 5% of his/her
annual target salary divided by the number of pay periods per year provided such
amount is greater than $10.00 per month. Commencing on December 1, 1993, the
Corporation shall accumulate in its general fund on behalf of each Employee the
deductions made in each of the Corporation’s fiscal quarters (a “Purchase
Period”). An Employee may elect to change the amount deducted at any time to
become effective at the beginning of the next Purchase Period.


3.   DATE OF ACQUISITION


  On the first trading day after the end of each Purchase Period (the “Date of
Acquisition”) (i.e., March 1, 1994, June 1, 1994, September 1, 1994 and December
1, 1994 etc. through to November 30, 2008) each Employee’s cumulative deductions
shall be applied towards the purchase of common shares of Cognos Incorporated
(the “Common Shares”).


4.   PRICE OF ACQUISITION


  The purchase price per share shall be at a 10% discount from the lesser of the
simple average of the average of the high and low prices of the Common Shares on
The Toronto Stock Exchange (T.S.E.) on each of (a) the first five trading days
of the Purchase Period or (b) the last five trading days of the Purchase Period.


73

--------------------------------------------------------------------------------

5.   RECORD OF ACQUISITION


  Within one month after each Date of Acquisition, each Employee shall be
furnished with a record of the shares purchased, the purchase price per share,
and the balance remaining in his/her account along with the stock certificate
covering the shares purchased. No partial shares shall be issued. Amounts
remaining in an Employee’s account which are insufficient to purchase a whole
share shall form the opening balance for the subsequent Purchase Period.


6.   TAX CONSEQUENCES


  Because the Plan is available to employees of all of the Cognos group of
companies worldwide, no attempt has been made to determine the many special
provisions which could be applicable to a particular situation. Employees should
consult their own tax advisors to determine the specific tax consequences to
them.


7.   TRANSFERABILITY OF SHARES


  The Common Shares issued will be freely transferable on the T.S.E. and in the
over-the-counter market in the United States, subject to the requirement that
any resales by “affiliates” of the Corporation must be made pursuant to Rule 144
of the United States Securities Act.


8.   WITHDRAWAL AND TERMINATION


  An employee may withdraw from the Plan at any time by providing written notice
to the attention of:


The Corporate Secretary
Cognos Incorporated
P.O. Box 9707
3755 Riverside Drive
Ottawa, Ontario
K1G 4K9

  Upon withdrawal all deducted amounts which have not been applied to the
purchase of shares shall be returned to the Employee. No interest will be
payable to any Employee in respect of deductions made under the Plan.


  Termination of employment for whatever cause shall constitute withdrawal from
the Plan. On termination all outstanding deductions which have not been applied
to the purchase of shares shall be immediately returned to the Employee.


74

--------------------------------------------------------------------------------

9.   ADMINISTRATION


  Rights under the Plan are not transferable by an Employee to any other person.
All funds received by the Corporation under the Plan shall be included in the
general fund of the Corporation. This Plan will be administered by the Corporate
Secretary whose decisions with regard thereto shall be final and conclusive. The
Plan shall be governed by the laws of the Province of Ontario.


10.   ELECTION TO PARTICIPATE


  In order to participate in the Plan an employee must complete the attached
Election to Participate form by filling in the date deductions are to commence
and the amount of money per pay period which he/she desires to have withheld.
The form must then be dated, signed and returned to the Corporate Secretary.


  If you have any questions, please contact the Coordinator Shareholder
Relations at the Ottawa-Riverside office (738-1338 ext. 3392).


11.   RESTRICTION ON PURCHASES


  No employee of the Corporation may purchase Common Shares under the Plan that,
together with all of the Corporation’s previously established or proposed share
compensation arrangements, could result, at any time, in:
(a)    the number of Common Shares purchased or reserved for issuance to such
persons exceeding ten per cent (10%) of the number of Common Shares outstanding
on a non-diluted basis at such time (“outstanding issue”);
(b)    the purchase or issue to such persons, within a one-year period, of more
than ten per cent (10%) of the outstanding issue of Common Shares; or
(c)    the purchase or issue to any one of such persons, within a one-year
period, of more than five per cent of the outstanding issue of Common Shares.
The foregoing limits will be adjusted to reflect any adjustments in the capital
of the Corporation.


75

--------------------------------------------------------------------------------


ELECTION TO PARTICIPATE

TO:   COGNOS INCORPORATED and its subsidiaries and affiliates (the
“Corporation”)


I, the undersigned, acknowledge having received and read the Cognos Employee
Stock Purchase Plan (the “Plan”) and agree to the terms contained therein. I
hereby authorize the Corporation in accordance with the terms of the Plan
commencing                                        , 200        to withhold by
way of payroll deduction:                                         per pay
period.

(NOTE:    The amount indicated may not exceed 5% of your target salary divided
by the number of pay periods per year).

Unless given notice of any withdrawal from the Plan, I further authorize and
direct the Corporation on my behalf to apply the proceeds from such deductions
towards purchase of Common Shares of Cognos Incorporated on the first trading
day after the end of each Purchase Period.

I recognize and agree that purchase of such shares is conditional upon my being
a full-time employee of the Corporation at the time of purchase. I acknowledge
and agree that termination of employment for whatever cause shall render my
participation in the Plan null and void and all deductions made on my behalf
since the end of the fiscal quarter which preceded my termination shall be
returned to me in full.

    Signature:   _________________________________           Name:  
_________________________________       (Please Print)           Date:  
_________________________________         Home Address:  
_________________________________           _________________________________  


76